Title: From James Madison to Thomas Jefferson, 23 June 1791
From: Madison, James
To: Jefferson, Thomas


Dear Sir
New York June 23d. 1791.
I received your favor of the 21st. yesterday, inclosing post notes for 235 dollars. I shall obtain the bills of Mrs. Elsworth & the Smith this afternoon and will let you know the amount of them. There is a bill also from the Taylor amounting to £6–7. which I shall pay. The articles for which it is due are in my hands and will be forwarded by the first opportunity. If a good one should fall within your notice, it may be well for you to double the chance of a conveyance by giving a commission for the purpose. I have applied to Rivington for the Book but the only copies in Town seem to be of the 8th. Edition. This however is advertised as “enlarged &c by the Author,” who I am told by Berry & Rogers is now living & a correspondent of theirs. It is not improbable therefore that your reason for preferring the 6th. Ed: may be stronger in favor of this. Let me know your pleasure on the subject & it shall be obeyed.
I am at a loss what to decide as to my trip to the Eastward. My inclination has not changed, but a journey without a companion, & in the stage which besides other inconveniences travels too rapidly for my purpose, makes me consider whether the next fall may not present a better prospect. My horse is more likely to recover than at the time of your departure. By purchasing another, in case he should get well, I might avoid the Stage, but at an expence not altogether convenient.
You have no doubt seen the French Regulations on the subject of Tobo. which commence hostilities agst. the British Navigation-Act. Mr. King tells me an attack on Payne has appeared in a Boston paper under the name of Publicola, and has an affinity in the stile as well as sentiments to the discourses on Davila. I observed in a late paper here an extract from a Philada. Pamphlet on the Bank. If the publication has attracted or deserves notice, I should be glad of a copy from you. I will write again in a few days; In the mean time remaining Yrs. mo: affecly.
Js. Madison Jr
